                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

 STEPHON HARRIS,

              Plaintiff,
                                               Case No. 3:19-cv-50168
        v.
                                               Honorable Iain D. Johnston
 ROCKFORD POLICE DEPARTMENT,
 ET AL.,

              Defendants.


                    MEMORANDUM OPINION AND ORDER

       Plaintiff Stephon Harris filed this action against a slew of defendants (23 in

total) from the Rockford Police Department and the Winnebago County Sheriff’s

Department. He alleges constitutional violations, under 42 U.S.C. § 1983, against

the individual defendants as well as a claim under Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, (1978). Dkt. 93. Plaintiff’s third-amended complaint describes two

arrests; the first by the Winnebago County Sheriff’s Department and the second by

the City of Rockford Police Department. Furthermore, he alleges that the Rockford

Police brought him to the Winnebago County Jail after the second arrest. Plaintiff

alleges that these arrests were without probable cause and that he was subjected to

violent physical abuses by the officers employed by both the City and the County.

      Most of the defendants, including the Winnebago Sheriff’s Department, have

answered his third-amended complaint. Dkt. 103. But Defendants Sheriff Caruana,

Lt. Egler, Sgt. Johnson, and Deputy Engberg filed this motion to dismiss. Dkt. 104.

The sole argument in support of their motion is that Plaintiff’s complaint fails to

                                          1
allege any personal involvement on their part in the purported constitutional

injury, which would put them on notice of the claims against them. Dkt. 104, ¶¶ 7–

10, 15.

      To defeat a motion to dismiss, the plaintiff must have alleged facts sufficient

to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). This means that a plaintiff’s well-pleaded factual

allegations must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 566 U.S. 622, 678

(2009). The Court accepts as true all of the plaintiff’s well-pleaded allegations and

views them in the light most favorable to the plaintiff. Landmark Am. Ins. Co. v.

Deerfield Constr., Inc., 933 F.3d 806, 809 (7th Cir. 2019).

      Furthermore, although group pleading is permitted, each individual

defendant is still entitled to notice regarding his or her personal role in the

purported constitutional injury. If the allegations are based solely on

undifferentiated allegations of “defendants,” such that the complaint is based only

on a theory of collective responsibility, then it must be dismissed. And including a

claim of conspiracy does not cure this defect. Bank of Am., N.A. v. Knight, 725 F.3d

815, 818 (7th Cir. 2013).

      Layered upon that problem, Plaintiff does not explain which defendants are

sued in their official capacity and which are sued in their individual capacity. That

ambiguity does not kill Plaintiff’s claim against the Sheriff. See Davis v. City of

Chi., 669 F. App’x 305, 306 (7th Cir. 2016). But regardless of which capacity the



                                            2
Sheriff is sued under, Plaintiff’s complaint is problematic. If the Sheriff is sued in

his official capacity as the Sheriff and policymaker for the Winnebago County Jail,

that would seemingly make the Sheriff’s official capacity presence in this suit

redundant because Plaintiff also sues the Winnebago County Sheriff’s Department. 1

See Krigbaum v. Sangamon Cnty. Ill. Sheriff’s Dep’t, 2007 U.S. Dist. LEXIS 57051,

at *15–18 (N.D. Ill. Aug. 6, 2007). On the other hand, if Plaintiff sues the Sheriff in

his individual capacity, then he has failed to allege any personal involvement on the

Sheriff’s behalf. He does not allege that the Sheriff was present at the first arrest.

He does not allege that the Sheriff was involved in the alleged abuses. Without

more, any individual capacity claim against the Sheriff fails to put the Sheriff on

notice of his purported personal involvement in any constitutional injury. That is

fatal to any individual capacity claim.

       The same can be said about Plaintiff’s claims against Sgt. Johnson and Lt.

Egler. Plaintiff does not make clear in what capacity they are sued. If they are sued

in their official capacities, then their presence in the suit would again be redundant.

Still, as they are not the Sheriff, the better inference is that Plaintiff means to sue

them in their individual capacities. But again, Plaintiff has not included any—none,

zero—factual allegations that would put them on notice of their personal

involvement. They are not alleged to have been present when members of the

Sheriff’s Department arrested Plaintiff. And, although Plaintiff describes in detail




1The Sheriff’s Department has not moved to dismiss it as not subject to suit under Section
1983.
                                             3
the actions of other specific individuals, Defendants Johnson and Egler are not

included in those allegations. That is not enough.

      Plaintiff’s complaint against Deputy Engberg, however, is sufficient, barely.

Plaintiff alleges that she was one of the deputies present for his first arrest, which

he asserts was unlawful. Although the complaint only alleges that she placed him in

handcuffs, her presence is enough to state a claim that she failed to intervene as a

bystander officer to prevent the purported constitutional violation. Seventh Circuit

Pattern Jury Instructions § 7.22 (2017 ed.).

      Therefore, the Defendants’ motion to dismiss [104] is granted as to

Defendants Sheriff Caruana, Lt. Egler, and Sgt. Johnson, and denied as to

Defendant Deputy Engberg. Plaintiff is granted leave to amend by June 1, 2021, to

cure the defects listed above. This is the last chance. Multiple amendments have

already occurred. Bank of Am., 725 F.3d at 818-19. If he does not amend by that

date, the dismissals will be with prejudice.



Date: May 10, 2021

                                                         ___________________________
                                                          Honorable Iain D. Johnston
                                                         United States District Judge
                                                           Northern District of Illinois
                                                                    Western Division




                                           4
